Title: From Thomas Jefferson to Mary Jefferson Eppes, 3 March 1804
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


               
                  Washington Mar. 3. 04.
               
               The account of your illness my dearest Maria was known to me only this morning. nothing but impossibilities prevent my instant departure to join you. but the impossibility of Congress proceeding a single step in my absence presents an insuperable bar. Mr. Eppes goes off, and I hope will find you in a convalescent state. next to the desire that it may be so, is that of being speedily informed of it and of being relieved from the terrible anxiety in which I shall be till I hear from you. god bless you my ever dear daughter and preserve you safe to be the blessing of us all.
               
                  Th: Jefferson 
               
            